PER CURIAM
Mother appeals an order establishing guardianship of her child under ORS 419B.366. After filing her appeal, the trial court granted child’s motion under ORS 419B.923 to set aside the guardianship order. Subsequently, mother filed a notice of probable mootness of mother’s appeal of the guardianship order. Both the Department of Human Services and child agree with mother that, because the trial court set aside the guardianship order, this appeal is moot. See, e.g., Dept. of Human Services v. J. G., 239 Or App 261, 264, 244 P3d 385 (2010) (“A case is moot when the court’s decision will not have a practical effect on the parties’ rights.”). We agree with the parties and, accordingly, dismiss the appeal as moot.
Appeal dismissed as moot.